DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claim 1 was amended in the response filed on 6/30/2021.  Claims 1-5 are currently pending and under examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. 
IN THE CLAIMS:

In line 19 of claim 1 (the first line following the line “wherein”), the phrase “at least one of” was deleted.

Claim 2 was canceled.

Line 1 of claim 3 was deleted and replaced by the following: --The method according to claim 1, wherein the--.

Line 2 of claim 5 was deleted.

Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of Richard D. Kelly on 8/23/2021.
Response to Amendments and Arguments
The drawings were received on 6/30/2021.  These drawings are acceptable, therefore the objections to the drawings and specification are withdrawn (see p. 2-3 of the OA dated 3/30/2021).
In the above Examiner’s amendment, the limitations of claim 2 were incorporated into claim 1.  As claim 2 was not included in the 35 USC 103 rejection over claim 1 as being unpatentable over US 2014/0155652 (‘652) in view of US 3636098 (‘098) (see p. 3-8 of the OA dated 3/30/2021).  
The Applicant's arguments, dated 6/30/2021 (see p. 9-10), with respect to the 35 USC 103 rejection(s) of claims 2-5 as being anticipated by/unpatentable over ‘652 in view of ‘098 and further in view over US 2006/0016334 (‘334) have been fully considered and are found to be persuasive (see p. 8-12 of the OA dated 3/30/2021).  There does not appear to be motivation to combine ‘334 with ‘652 and ‘098 to arrive at the instantly claimed process.  In the combination of ‘652 and ‘098, ‘652 teaches removing an ammonia containing emission gas from the reaction mixture [0026-0022, 0040, and claim] and ‘098 also teaches that an ammonia containing emissions gas can be recovered from the reaction mixture (10 in fig. 2 and Table 1 in col. 8, which teaches that the gas removed from the reaction mixture contains ammonia) and further washed with ammonium carbonate containing water in absorption column (37) (which absorbs both ammonia and CO2).  However neither ‘098 nor ‘652 teaches or suggests the use of 2 stream (6) and an aqueous ammonia recycle stream (9), but is silent regarding the use of aqueous ammonium carbonate as a washing fluid and nor would it be obvious to use such a washing fluid in ‘334 as it would absorb CO2, as well as ammonia, and ‘334 desires the production of a pure CO2 stream (6) for further use in the reaction. Nor would the skilled artisan combine the teachings of ‘098, ‘652, and ‘334 to arrive at the instantly claimed process.  ‘098 is only directed toward the use of using an ammonium carbonate wash liquid in order to absorb all of the CO2 and ammonia for recycle throughout the process, while ‘334 is only directed toward the use of water as a washing liquid in order to obtain a pure CO2 stream and a separate aqueous ammonia stream for further recycle throughout the process.  Further, there does not appear to be a motivation to add a water washing step to ‘098.  As both ‘098 and ‘334 are directed to obtaining distinctly different streams from each washing step for specific uses, it would not be obvious for the skilled artisan to combine their teachings with that of ‘652 to arrive at the instantly claimed process.  Therefore the rejection is withdrawn.
Allowable Subject Matter
Claims 1 and 3-5 are allowed for the reasons set forth above which distinguish the instantly claimed process from the closest prior art. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY C BONAPARTE/Primary Examiner, Art Unit 1622